Winslow, J.
The court did not find, in so many words, that the plaintiff was not induced to sign'the release by false and fraudulent representations as to its contents, but did find affirmatively that the plaintiff executed the satisfaction piece, and delivered it to the defendant, and that it “ was signed by the plaintiff as security for the debt of , her husband.” We can construe this finding in no other way than as a distinct finding negativing the alleged fraud.' If she signed it as security for the debt of her husband, she must have done so knowingly, and not under the false idea that it was a paper of entirely different import. Incidentally, we may say that, from an examination of the evidence, we agree with the conclusion of the trial court upon this question.
The trial court, however, was of the opinion that the satisfaction was not binding upon the plaintiff, because it was made in order to pay or secure the debt of her husband. There seems here to have been a confusion of ideas. It is true that a married woman’s promise to pay her husband’s debt is void at law, and not enforceable in equity against her separate property in the absence of equitable considerations rendering such enforcement just. Hollister v. Bell, 107 Wis. 198. This principle, however, does not militate at *40all against the other principle, early decided by this court, that a married woman may make a present charge upon or conveyance of her separate property as security for or in payment of her husband’s debt,' which will be valid and enforceable as against the property. Having the absolute power to ‘dispose of the whole of such property if she chooses, and as she chooses, she may dispose of a part thereof. Heath, v. Van Cott, 9 Wis. 516. This is what the plaintiff did in the present case. She disposed of her separate property as security for, or in payment of, her husband’s debt. She had a right to do this, and, in the absence of fraud, she cannot undo it, any more than a man can set aside his deliberate contract.
By the Oourt.— Judgment reversed, and action remanded with directions to enter judgment for the appellant dismissing the complaint.